Citation Nr: 1421346	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a stress fracture of the right inferior pubic ramus.  

2.  Entitlement to service connection for residuals of a fracture of the sacrum.  

3.  Entitlement to service connection for thoracolumbar scoliosis.  

4.  Entitlement to an increased rating for residuals of a stress fracture of the right tibia and knee, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a stress fracture of the right mid foot and calf changes, currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of left superior pubic ramus stress fracture, currently rated 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

REMAND

In February 2012 the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Because that Veterans Law Judge is no longer at the Board, the Veteran is entitled to another hearing with a Veterans Law Judge who will decide her appeal.  38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2013).  As such, in April 2014 the Board contacted the Veteran and offered her the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claims on appeal.  38 C.F.R. § 20.707.  The Veteran responded in April 2014 that she wanted to appear at a hearing before a Veterans Law Judge via video conference at the RO.  As such, this case must be remanded to the RO to arrange for a Video Conference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via Video Conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

